Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 2-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the second light-emitting layer comprises a second organic compound, wherein a level of the lowest triplet excited state of the host material is lower than a level of the lowest triplet excited state of the first organic compound, wherein the first organic compound and the second organic compound are configured to form an exciplex, and wherein a peak of an emission spectrum of the exciplex overlaps with an absorption band on the longest wavelength side of the phosphorescent material”, in all of the claims in combination with the remaining features of independent claim 2.
Claim 3:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the second light-emitting layer comprises a second organic compound, wherein a level of the lowest triplet excited state of the host material is lower than a level of the lowest triplet excited state of the first organic compound, wherein the first organic compound and the second organic compound are configured to form an exciplex, and wherein a peak of an emission spectrum of the exciplex overlaps with an absorption band on the longest wavelength side of the phosphorescent material”, in all of the claims in combination with the remaining features of independent claim 3.
Claim 4:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the second light-emitting layer comprises a second organic compound, wherein a level of the lowest triplet excited state of the host material is lower than a level of the lowest triplet excited state of the first organic compound, wherein the first organic compound and the second organic compound are configured to form an exciplex, and wherein a peak of an emission spectrum of the exciplex overlaps with an absorption band on the longest wavelength side of the phosphorescent material”, in all of the claims in combination with the remaining features of independent claim 4.
Kim et al. (US 2014/0183499) teaches a pixel portion (paragraph 0010), the pixel portion comprising: a first transistor (Fig. 2, element 102 in R portion); a second transistor (Fig. 2, element 102 in G portion); a third transistor (Fig. 2, element 102 in B portion); a fourth transistor (Fig. 2, element 102 in W portion); a first light-emitting element electrically connected to the first transistor, the first light- emitting element comprising a first anode (Fig. 2, element 122R), a first light-emitting layer (Fig. 2, element 134a) over the first anode, a second light-emitting layer (Fig. 2, element 134b) over the first light-emitting layer, and a cathode (Fig. 2, element 136) over the second light-emitting layer; a second light-emitting element electrically connected to the second transistor, the second light-emitting element comprising a second anode (Fig. 2, element 122G), the first light-emitting layer (Fig. 2) over the second anode, the second light-emitting layer (Fig 2) over the first light-emitting layer, and the cathode over the second light-emitting layer (Fig. 2); a third light-emitting element electrically connected to the third transistor, the third light- emitting element comprising a third anode (Fig. 2, element 122B), the first light-emitting layer (Fig. 2) over the third anode, the second 
However, Kim et al. do not teach or render obvious the above-quoted features recited in independent claims 2, 3, 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/SHAHED AHMED/
Primary Examiner, Art Unit 2813